DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of  a certified copy of JP 2017-070390 filed March 31, 2017 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication, WO 2018/179770, published April 19, 2018, of PCT/JP2018/002559 filed January 26, 2018.
Claim Status
Claims Filing Date
March 14, 2022
Amended
1
Under Examination
1-8


	The applicant argues in amended claim 1 the upper limit of average particle size is supported by [0029] and the lower limit by Examples 1 and 5 (Remarks pg. 7  para. 2)
Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive.
Yao
	The applicant argues Yao teaches the particle size of the tungsten powder needs to be less than or equal to 1 um in order to obtain a tungsten target material with good initial densification ([0049]) (Remarks pg. 6 para. 2), such that a particle size of 1 um or less is essential in Yao (Remarks pg. 7 para. 1) and Yao teaches away from an average particle size of 15 to 50 um (Remarks pg. 7 para. 2).
	The examiner respectfully disagrees. Claim 1 line 1 is directed to a “tungsten sputtering target” (i.e. a product). Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. MPEP 2113(I). 
In the instant case, amended claim 1 lines 2-3 “a sintered body made from tungsten powder having an average particle size of 15 to 50 um” has been considered and determined to recite a product-by-process limitation. This limitation has been considered. Absent evidence to the contrary, the process of making the claimed “tungsten sputtering target” (i.e. product) from “tungsten powder having an average particle of 15 to 50 um” does not appear to further limit the structure of the claimed tungsten sputtering target over the teachings of the prior art. Yao teaches a tungsten target ([0002]) with a more uniform internal structure with the proportion of all-directional crystal planes is less than 20% ([0032], [0063], Emphasis added). While the process of Yao uses tungsten powder less than or equal to 1 um in order to obtain a better preliminary densified tungsten target blank within the proper hot pressing time (Yao [0049]), evidence that this process difference between Yao and the product-by-process claim 1 lines 2-3 limitation results in a structural difference has not been presented. 
	The applicant argues Yao fails to teach or suggest changing the pressure while raising the temperature during the hot press (Remarks pg. 7 para. 3).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., changing the pressure while raising the temperature during the hot press) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The claims are directed to a product (i.e. tungsten sputtering target). Yao teaches a tungsten target ([0002]) with uniform internal structure where the proportion of each all-directional crystal plane (i.e. including the {100}, {110}, and {111} crystal planes) is less than 20% ([0032], [0063]), rendering the claimed crystal grain plane orientation proportions obvious.
	Comparative Example 3 in applicant’s specification does not vary the pressure, which is similar to the process of the prior art (Yao [0020]). Comparative Example 3 results in an area ratio of crystal grains having {111} plane oriented to the sputtering surface of 38.2% (applicant’s specification [0058]), which is more than the taught 20% or less proportion of each crystal plane required by the prior art (Yao [0032], [0063]) (i.e. the product of Yao is different from the product of applicant’s Comparative Example 3). This discrepancy between applicant’s Comparative Example 3 and the product of Yao may arise from differences in heating during hot pressing, such as Comparative Example 3 having a stepped heating with varied ramp rates and hold times (applicant’s specification [0057]) and the prior art being silent to holding during heating (Yao [0020]). 
Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the event it is determined that a change in pressure during the hot press process is required, then the rejection over Yao in view of Suzuki is applied. While Yao is silent to applying pressure at 600 to 1200°C, Suzuki teaches applying pressure of 150 kg/cm2 or more at a temperature of 1200°C so that growth of crystal grains does not occur, sinterability does not decrease, and a density of closed pores of 93% or more is obtained (Suzuki [0005], [0008], [0009]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yao (CN 103567443 machine translation).
Regarding claims 1-8, Yao teaches a method of manufacturing a tungsten target ([0002]) to form a density greater than or equal to 99.4% (i.e. applicant’s claim 3), a more uniform internal structure where the proportion of all-directional crystal planes is less than 20%, a grain size of less than 50 um (i.e. applicant’s claim 6) ([0032], [0063]), and a purity of 99.999% or more (i.e. 0.001% (10 ppm) or less impurities such as oxygen, applicant’s claim 8) ([0047]) using tungsten powder with a particle size of less than or equal to 1 um ([0049]) by hot pressing to sinter ([0012], [0053], [0054]) at a temperature rise rate of 3 to 10 C/min and a pressure of 25 to 30 MPa (255 to 305 kg/cm2) for 2 to 3 hours (250 to 360 min) ([0020], [0055]-[0059]) then hot isostatic pressing (HIP) ([0013]) by heating at a rate of 3 to 10 C/min to 1700 to 1900 C at a pressure of180 MPa (1835 kg/cm2) or more for 2 to 5 hours (240 to 600 min) ([0027], [0066]-[0071]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 1 lines 2-3 the sintered body being “made from tungsten powder having an average particle size of 15 to 50 um” has been considered and determined to recite a product-by-process claim limitation. Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. MPEP 2113(I). In the instant case, Yao teaches a tungsten target ([0002]) with a more uniform internal structure with the proportion of all-directional crystal planes is less than 20% ([0032], [0063], Emphasis added). While the process of Yao uses tungsten powder less than or equal to 1 um in order to obtain a better preliminary densified tungsten target blank within the proper hot pressing time (Yao [0049]), this process difference does not appear to result in a structural difference between the claimed sputtering target and the teachings of Yao.
Applicant’s claims 1, 2, 4, 5, and 7 are directed to features of the tungsten sputtering target. Yao teaches a more uniform internal structure of the tungsten target where the proportion of all-directional crystal planes is less than 20% ([0032], [0063]). Yao also teaches a method of manufacturing a tungsten target with a process (i.e. hot press then HIP) that is substantially similar to the process of applicant’s invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including an area ratio of 30% or less for crystal grains having an orientation of any one of {100}, {110}, and {111} and a total area ratio of 46% or more for all other oriented crystal grains (applicant’s claim 1), an area ratio of {100} of 10.2 +/- 3%, {110} of 20.4 +/- 3%, {111} of 13.6 +/- 3%, and other grains of 55.7 +/- 9% (applicant’s claim 2), a standard deviation of area ratio of {100}, {110}, and {111} crystal grains of 3% or smaller (applicant’s claim 4), a standard deviation of area ratio of crystal grains other than {100}, {110}, and {111} of 3% or smaller (applicant’s claim 5), and a standard deviation of average crystal grain size on the sputtering surface of 3% or smaller (applicant’s claim 7).
Process
Applicant’s Specification
Yao
Hot Press
W powder particle size
1 to 50 um
[0029]
1 um or less
[0049]
Rate temperature rise
0.1 to 4 °C/min
[0029]
3 to 10 °C/min
[0020]
Temperature, Pressure. Time
600 to 1200 °C at about 80 to 150 kg/cm2 
1200 °C or higher at 200 to 350 kg/cm2 
About 1600 to 2000°C for 30 to 240 minutes
[0029], [0030]
1700 to 1900°C at
25 to 30 MPa
(255 to 205 kg/cm2) for 2 to 3 hours
(240 to 360 minutes)
[0020]
Hot Isostatic Process
Temperature
1600 to 1900°C
[0031]
1700 to 1900 °C
[0027]
Pressure
1600 to 1900 kg/cm2
[0031]
180 MPa or more
(1835 kg/cm2)
[0027]


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yao (CN 103567443 machine translation) in view of Suzuki (JP 2003-055758 machine translation).
In the event it is determined that applicant’s claimed area ratio and standard deviation of crystal grain orientation requires a change in pressure during the hot press process, then the rejection of Yao in view of Suzuki is applied.
Regarding claims 1-8, Yao teaches a method of manufacturing a tungsten target ([0002]) to form a density greater than or equal to 99.4% (i.e. applicant’s claim 3), a more uniform internal structure where the proportion of all-directional crystal planes is less than 20%, a grain size of less than 50 um (i.e. applicant’s claim 6) ([0032], [0063]), and a purity of 99.999% or more (i.e. 0.001% (10 ppm) or less impurities such as oxygen, applicant’s claim 8) ([0047]) using tungsten powder with a particle size of less than or equal to 1 um ([0049]) by hot pressing to sinter ([0012], [0053], [0054]) at a temperature rise rate of 3 to 10 C/min and a pressure of 25 to 30 MPa (255 to 305 kg/cm2) for 2 to 3 hours (250 to 360 min) ([0020], [0055]-[0059]) then hot isostatic pressing (HIP) ([0013]) by heating at a rate of 3 to 10 C/min to 1700 to 1900 C at a pressure of180 MPa (1835 kg/cm2) or more for 2 to 5 hours (240 to 600 min) ([0027], [0066]-[0071]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 1 lines 2-3 the sintered body being “made from tungsten powder having an average particle size of 15 to 50 um” has been considered and determined to recite a product-by-process claim limitation. Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. MPEP 2113(I). In the instant case, Yao teaches a tungsten target ([0002]) with a more uniform internal structure with the proportion of all-directional crystal planes is less than 20% ([0032], [0063], Emphasis added). While the process of Yao uses tungsten powder less than or equal to 1 um in order to obtain a better preliminary densified tungsten target blank within the proper hot pressing time (Yao [0049]), this process difference does not appear to result in a structural difference between the claimed sputtering target and the teachings of Yao.
The manufacturing method of Yao is silent to applying a pressure of about 80 to 150 kg/cm2 at a temperature of 600 to 1200°C during the hot pressing process.
Suzuki teaches a method of forming a tungsten target ([0001]) by hot pressing at 1600°C or more and 150 kg/cm2 or more followed by HIP at 1850°C or higher and 1800 kg/cm2 or higher ([0005], [0008], [0009]) where during hot pressing the start temperature at which the pressure is applied is less than or equal to 1200°C ([0008]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention to start applying pressure of 150 kg/cm2 or more during hot pressing at a temperature of 1200°C or less because when the pressurization temperature exceeds 1200°C growth of crystal grains occurs and sinterability decreases such that it is necessary to obtain a hot press temperature of 2000 C or more in order to obtain a density of closed pores of 93% or more (Suzuki [0008]). 
Applicant’s claims 1, 2, 4, 5, and 7 are directed to features of the tungsten sputtering target. Yao teaches a more uniform internal structure of the tungsten target where the proportion of all-directional crystal planes is less than 20% ([0032], [0063]). Yao in view of Suzuki also teaches a method of manufacturing a tungsten target with a process (i.e. hot press then HIP) that is substantially similar to the process of applicant’s invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including an area ratio of 30% or less for crystal grains having an orientation of any one of {100}, {110}, and {111} and a total area ratio of 46% or more for all other oriented crystal grains (applicant’s claim 1), an area ratio of {100} of 10.2 +/- 3%, {110} of 20.4 +/- 3%, {111} of 13.6 +/- 3%, and other grains of 55.7 +/- 9% (applicant’s claim 2), a standard deviation of area ratio of {100}, {110}, and {111} crystal grains of 3% or smaller (applicant’s claim 4), a standard deviation of area ratio of crystal grains other than {100}, {110}, and {111} of 3% or smaller (applicant’s claim 5), and a standard deviation of average crystal grain size on the sputtering surface of 3% or smaller (applicant’s claim 7).
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Girault (Girault et al. Controlled nanostructuration of polycrystalline tungsten thin films. Journal of Applied Physics 113, 174310 (2013)).
Regarding claim 1, Girault teaches a nanostructured tungsten thin film (i.e. tungsten sputtering target) (abstract, II. A. Sample preparation) W/W 1/1 with a major beta-W phase  and negligible alpha-W phase, {110} and {111} texture (i.e. crystal grains having any of {100}, {110}, and {111} planes oriented to a sputtering surface is 30% or less and an area ratio in total of crystal grains having orientation planes oriented to the sputtering surface other than {100}, {110}, and {111} planes is 46% or more) (Fig. 1, Table I, III. C. Texture analysis, III. E. Microstructure observations).  
Regarding claim 4, Girault teaches a negligible amount of alpha-W phase, {110} and {111} texture (i.e. overlapping with a standard deviation of the area ratio of crystal grains having any of {100}, {110}, and {111} planes oriented to the sputtering surface is 3% or smaller) (Fig. 1, Table I, III. C. Texture analysis, III. E. Microstructure observations).
Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Inaguma (WO 2009/107763 machine translation).
Regarding claim 1, Inaguma teaches a metal-based sputtering target material (i.e. tungsten sputtering target) ([0001]) with a {200} plane and a {222} plane on the sputtering surface ([0013]) including 15 to 80% of the {200} plane, 15 to 80% of the {222} plane, 30 to 95% of both the {200} and {222} planes (i.e. an area ratio in total of crystal grains having orientation plans oriented to the sputtering surface other than {100}, {110}, and {111} planes is 46% or more), and 0.01 to 8% of the {110} plane (i.e. an area ratio of crystal grains having any of {100}, {110}, and {111} plans oriented to a sputtering surface is 30% or less) ([0014], [0020]-[0024]). Inaguma also teaches  W (i.e. tungsten) as a main element of the sputtering target material ([0014], [0029]) and manufacturing by HIP and sintering (i.e. a sintered body made from powder) ([0038]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The limitation of the sintered body being “made from tungsten powder having an average particle size of 1 to 50 um” has been considered and determined to recite a product-by-process claim limitation. Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. MPEP 2113(I). In the instant case, Inaguma teaches a tungsten target ([0001]) with a {200} plane and a {222} plane on the sputtering surface ([0013]) including 15 to 80% of the {200} plane, 15 to 80% of the {222} plane, 30 to 95% of both the {200} and {222} planes, and 0.01 to 8% of the {110} plane ([0014], [0020]-[0024]). Therefore, making the tungsten sputtering target from tungsten powder with an average particle size of 1 to 50 um does not appear to result in a structural difference between the claimed sputtering target and the teachings of Inaguma.
Regarding claims 4, 5, and 7, the product (i.e. sputtering target, Inaguma [0001]) composition (i.e. W, Inaguma [0014], [0029]), structure (i.e. plane orientation percentages, Inaguma [0014], [0020]-[0024]), and manufacturing method (i.e. powder metallurgy using pressing and sintering, Inaguma [0038]) of the prior art are substantially similar to that claimed. It appears the properties of the product of the prior art are substantially similar, including a standard deviation of the area ratio of crystal grains having any of {100}, {110}, and {111} planes oriented to the sputtering surface of 3% or smaller for any of the orientation planes (claim 4), a standard deviation of the area ratio in total of crystal grains having orientation plans oriented to the sputtering surface other than {100}, {110} and {111} planes is 3% or smaller (Claim 5), and a standard deviation of an average crystal grain size on the sputtering surface is 3% or smaller (Claim 7). 
Inaguma teaches a sputtering target of a uniform material with random crystal orientation ([0004], [0005], and [0009]). A uniform material remains the same such that it reads on having low standard deviation. The larger the standard deviation, the less uniform the material.
It would have been obvious to one of ordinary skill in the art for the standard deviation of the sputtering target of Inaguma to be decreased in order to form a uniform material because it suppresses the generation of particles and arcing (Inaguma [0004], [0005], and [0009]).
Regarding claim 6, Inaguma teaches a crystal grain size of 1 to 50 um ([0028]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 8, Inaguma teaches an oxygen content of 5 to 500 ppm ([0027]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inaguma (WO 2009/107763 machine translation) as applied to claim 1 above, and further in view of Kumar (US 2008/0171215).
Regarding claim 3, Inaguma is silent to a relative density of the sputtering target.
Kumar teaches a refractory metal sputtering target made by pressing and sintering of powders ([0002]) using tungsten powder ([0012]) with a density of over 97% ([0010]).
It would have been obvious to one of ordinary skill in the art for the sputtering target of Inaguma to have a density of over 97% because it ensures closed and isolated pores that do not have any adverse effect on the sputtering performance (Kumar [0010]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2008/0271779).
Regarding claims 1 and 2, Miller teaches fabrication of a sputtering target ([0065], [0066]) using a tungsten metal ([0070], [0112]) with a uniformly fine and crystallographically random microstructure ([0022], [0096]) manufactured from powder with a particle size of 0.5 to 150 um ([0086]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
A crystallographically random microstructure (Miller [0022], [0096]) reads on the crystallographic microstructures of the target being randomly oriented with no one structure dominating over another. Therefore, all crystallographic microstructures present are less than 50%, so that one is not more prevalent than another. This overlaps with an area ratio of crystal grains having any of {100}, {110} and {111} planes oriented to a sputtering surface being 30% or less for any of the orientation planes and an area ratio in total of crystal grains having orientation planes oriented to the sputtering surface other than {100}, {110} and {111} planes being 46% or more (claim 1) and an area ratio of {100} in a range of 10.2+/-3%, an area ratio of {110} of 20.4+/-3%, an area ratio of {111} of 13.6+/-3%, and an area ratio of other crystal grains of 55.7+/-9% (claim 2).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 3, Miller teaches the targets have a particular density of greater than 99% ([0104]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claims 4, 5, and 7, Miller teaches a sputtering target with a uniformly fine and crystallographically random microstructure with no banding ([0022], [0096], [0116]). A uniform material remains the same such that it reads on having low standard deviation. The larger the standard deviation, the less uniform the material. Further, the product (i.e. sputtering target, Miller [0065], [0066]) composition (i.e. W, Miller [0070], [0112]) and structure (i.e. uniformly fine and crystallographically random microstructure, Miller [0022], [0096]) of the prior art are substantially similar to that claimed. It appears the properties of the product of the prior art are substantially similar, including a standard deviation of the area ratio of crystal grains having any of {100}, {110}, and {111} planes oriented to the sputtering surface of 3% or smaller for any of the orientation planes (claim 4), a standard deviation of the area ratio in total of crystal grains having orientation plans oriented to the sputtering surface other than {100}, {110} and {111} planes is 3% or smaller (Claim 5), and a standard deviation of an average crystal grain size on the sputtering surface is 3% or smaller (Claim 7).
Regarding claim 6, Miller teaches a fine grain size of substantially smaller than 44 um ([0114]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 8, Miller teaches an oxygen content of 50 ppm or less ([0080], [0081]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735     


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735